J-S03045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :     IN THE SUPERIOR COURT OF
                                                    :          PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    JIHAAD AMORE HARRISON                           :
                                                    :
                       Appellant                    :     No. 728 WDA 2021

               Appeal from the PCRA Order Entered June 8, 2021
      In the Court of Common Pleas of Mercer County Criminal Division at
                        No(s): CP-43-CR-0000107-2019


BEFORE: LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                           FILED: FEBRUARY 28, 2022

        Jihaad Amore Harrison (Harrison) appeals from the June 8, 2021 order1

of the Court of Common Pleas of Mercer County (PCRA court) denying his

petition pursuant to the Post-Conviction Relief Act (PCRA).2 We affirm.

                                               I.

        We glean the following facts from the certified record. On December

16, 2019, Harrison pled guilty to rape, aggravated assault, strangulation,

kidnapping, robbery and three counts of involuntary deviate sexual

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The PCRA court orally denied the petition on the record at the conclusion of
the evidentiary hearing on June 4, 2021. The written order denying the
petition was docketed on June 8, 2021.

2   42 Pa.C.S. §§ 9541 et seq.
J-S03045-22


intercourse (IDSI) in exchange for a sentence of 20 to 50 years’ incarceration.3

In addition, the Commonwealth nolle prossed another case pending against

Harrison and agreed not to file charges related to “recent conduct in the

Mercer County Jail involving drugs.” See Order, 12/16/19, at 2. He agreed

to pay restitution in the instant case and to be joint and severally liable for

restitution with his alleged co-defendant in the withdrawn case.               The

Commonwealth did not pursue a mandatory minimum sentence pursuant to

the Habitual Offender Statute, 42 Pa.C.S. § 9714.

       At his plea hearing, the trial court asked Harrison whether he had viewed

a video at the jail prior to the hearing that explained his plea rights. Harrison

testified that he had seen the video, understood his rights and did not have

any questions.      He confirmed that he had discussed the matter with his

attorney and understood the consequences of pleading guilty. He said that

he was taking medication to treat mental health conditions but they did not

impair his ability to understand the proceedings. He said he had not taken his

morning medications but that he fully understood the proceedings.               He

understood that because he was on state parole, his sentence would be served

consecutively to any sentence in that case.




____________________________________________


3 18 Pa.C.S. §§ 3121(a)(2),               2702(a)(1),   2718(a)(1),   2901(a.1)(3),
3701(a)(1)(i) & 3123(a)(2).


                                           -2-
J-S03045-22


       Harrison confirmed he understood the terms of the plea. The trial court

explained the elements of each of the crimes and Harrison’s attorney

questioned him about the specific facts of the case. He admitted to raping the

17-year-old victim and causing serious bodily injury to her, strangling her with

a cord, committing three acts of IDSI and stealing her cell phone.

       Harrison    testified    that   he      was   satisfied   with   trial   counsel’s

representation. He confirmed that he had testified truthfully, that no one had

told him what to say, threatened him or coerced him, and that he understood

the proceedings and wanted to enter his plea. The trial court accepted the

plea and sentenced Harrison in accordance with the agreement. The trial court

explained his post-sentence and appellate rights on the record prior to

imposing the sentence and he did not file a direct appeal.

       On September 11, 2020, Harrison filed a timely pro se PCRA petition

alleging ineffective assistance of trial counsel and that his guilty plea was

unlawfully induced.4 As the factual basis for relief, Harrison wrote that trial

counsel had “engage[d] in a fiscal transaction and a mutual exchange of

evidence and documentation from [his] personal file and the court[’]s file of

records.” Post-Conviction Relief Act Petition, 9/11/20, at 5. He claimed that



____________________________________________


4 Harrison was first represented by the Mercer County Office of the Public
Defender and then by appointed private counsel. Those attorneys withdrew
due to conflicts of interest. His ineffectiveness claims relate only to his third
attorney who represented him through the plea and sentencing process.


                                            -3-
J-S03045-22


trial counsel insisted that he plead guilty to avoid a life sentence and assured

him the matter could be reopened on appeal. He said that trial counsel did

not “provide a full and sincere effort in [his] defense” and that he had not

been provided with his discovery. Id. at 7.

       The PCRA court appointed counsel on September 15, 2020, who did not

file an amended petition. Harrison filed a pro se amended petition on May 3,

2021, alleging that because of trial counsel’s ineffectiveness, his guilty plea

was not knowingly, voluntarily and intelligently entered.5 He contended that

trial counsel did not provide him with his discovery so he did not have enough

information to enter a plea. He said that trial counsel falsely told him that he

would receive a life sentence if convicted at trial. Finally, he claimed that trial

counsel and the prosecutor had “engaged in coercive and unconstitutional

misconduct.” Petitioner’s Amended PCRA Petition, 5/3/21, at 2.

       The PCRA court held an evidentiary hearing on June 4, 2021, at which

Harrison and trial counsel testified. Harrison testified that he met with trial

counsel three times at the jail prior to entering his plea and that counsel had


____________________________________________


5 It is well-established that there is no right to hybrid representation and any
pro se filings by a represented party are a legal nullity. See Commonwealth
v. Willis, 29 A.3d 393, 400 (Pa. Super. 2011). At the evidentiary hearing,
counsel adopted and litigated the issues raised in the amended petition and
the PCRA court subsequently ruled on the merits of those issues. A PCRA
court may allow amendment of a petition at any time and amendment “shall
be freely allowed to achieve substantial justice.” Pa. R. Crim. P. 905(A).
Because the PCRA court exercised its discretion to accept the amended
petition as filed, we decline to find this issue waived.


                                           -4-
J-S03045-22


always advised him to enter a plea.            Trial counsel informed him that DNA

evidence linked him to the crime, but he did not have that evidence re-tested.

They also did not discuss the strength of the Commonwealth’s witnesses.

       Harrison testified that trial counsel did not know of his mental illnesses

and medications and had never discussed filing a notice of mental infirmity as

part of his defense. He had been treated for post-traumatic stress disorder,

bipolar disorder, schizophrenia and attention deficit hyperactivity disorder and

had been abused in the past.           Trial counsel did not request a psychiatric

evaluation or his prior psychiatric records in preparation of his defense.

       Harrison also testified that an investigator had been appointed for the

case but he had never been contacted by the investigator.6 He did not know

if the investigator took any action on the case and trial counsel did not discuss

the investigation with Harrison. He believed that video footage should have

been recovered from the scene of the crime.              He also claimed that the

investigator did not investigate the victim’s physical injuries, which Harrison

believed did not match her description of the crime or her credibility and

alleged mental illness. He testified that when he asked trial counsel about the

investigation, he only reiterated that the Commonwealth had recovered




____________________________________________


6 Harrison’s second appointed counsel filed a motion to appoint an investigator
prior to withdrawing. The trial court granted the motion and assigned an
investigator from the Office of the Public Defender to the case.


                                           -5-
J-S03045-22


Harrison’s DNA from the victim. Trial counsel did not review the discovery in

the case with him despite multiple requests.

      Even though he testified that he understood his plea and sentencing

rights at the hearing, Harrison said he pled guilty only because trial counsel

had promised to continue the investigation through a direct appeal.         He

believed that this investigation would lead to a new trial or dismissal of the

charges. He testified that trial counsel told him he would have 30 days to

rescind the plea, and that he only entered the plea because he believed there

would be an additional investigation thereafter. However, trial counsel did not

file the appeal or contact him at all after the hearing.

      On cross-examination, Harrison testified that he still believed there had

been a monetary exchange between his attorney and the prosecutor, but he

accepted PCRA counsel’s advice not to pursue that claim.       He said that in

addition to meeting with trial counsel at the jail, he spoke to him briefly at

four or five court dates. He said that he never reviewed the discovery with

trial counsel but had seen some of the pictures taken of the victim when he

met with his prior appointed counsel.

      He agreed that he had watched a video explaining his plea and

sentencing rights before his hearing, and that he had testified that he

understood his plea and had discussed the matter with trial counsel. At that

time, he said he was satisfied with trial counsel’s services and had not been

promised anything outside of the terms of the plea that had been placed on


                                      -6-
J-S03045-22


the record. However, he still believed trial counsel would be filing an appeal

and continuing the investigation. He said that trial counsel told him he would

receive a life sentence if he did not plead guilty.

      The PCRA court then questioned Harrison regarding his colloquy.

Harrison affirmed that he understood the appeal rights that had been

explained to him in the video, specifically, that he could appeal issues related

to his sentence, the trial court’s jurisdiction and whether his plea was

voluntary, knowing and intelligent. On redirect examination, Harrison testified

that he spoke with trial counsel after viewing the video.     He believed trial

counsel’s advice was correct as to the specific circumstances of his case even

though it differed from what was said in the video.

      On recross examination, Harrison admitted that due to the conflicting

information in the video and from counsel, he was not certain of what his

rights were when he entered the plea but he chose to credit trial counsel’s

advice. He said that he testified truthfully at the time that he understood

everything that had been explained in the video, but that trial counsel’s advice

was more detailed and specific to his case.

      Next, the Commonwealth called trial counsel as a witness. He testified

that he had been practicing law for over nine years and that approximately 55

to 60 percent of his practice was criminal. He had represented between 750

and 900 criminal defendants and had tried one case to a jury.          He was




                                      -7-
J-S03045-22


appointed to Harrison’s case in July 2019 and represented him through his

plea and sentencing in December 2019.

      Trial counsel testified that he received the discovery packet after his

appointment but he could not recall whether he picked it up from the district

attorney’s office or from the jail. He said that a copy of the discovery was

kept at the jail and Harrison would have been able to review it through his

counselor. Prior counsel had told him that Harrison had already reviewed the

discovery. He said that packet included the criminal complaint, photos and

police reports, but he received the DNA report later. He said that he does not

provide copies of discovery to clients in jail, which was common practice for

defense attorneys in the county.

      Trial counsel testified that he met with Harrison three or four times at

the jail and five to seven times at various court dates.     He said that he

reviewed all the discovery with Harrison, including photos, police reports and

the DNA report. Harrison had never told him that he did not see the discovery

materials. Trial counsel believed the negotiated plea was in Harrison’s best

interests based on the evidence against him and the severity of the charges.

He said that if Harrison had been convicted and sentenced consecutively, he

would have received an effective life sentence.

      Trial counsel said that he believed Harrison understood the terms and

consequences of the plea. He discussed mental health with Harrison during

one of their meetings at the jail, but he did not think there were any issues


                                    -8-
J-S03045-22


that would require a motion or further examination. He said Harrison always

appeared lucid and forthright.    He explained various issues that could be

appealed if they proceeded to trial, but did not discuss any appeal that would

follow a plea. He could not recall whether Harrison contacted him about filing

an appeal after the plea and sentencing hearing.

      On cross-examination, trial counsel testified that he did not conduct any

independent investigation other than reviewing the evidence in discovery. He

knew that an investigator had been appointed and briefly spoke to prior

counsel about the investigation. She told him that the investigator had not

found anything of interest.    He did not recall receiving a report from the

investigator or whether he asked about the scope of the investigation.

      On redirect, trial counsel testified that if Harrison had asked him to file

an appeal, he was not certain that he would have complied. He said that the

plea was appropriate for the case and any appeal would have been frivolous.

He did not recall Harrison ever requesting an appeal and never told Harrison

he would file an appeal following the plea.

      Harrison testified once again on rebuttal. He said that by the time he

contacted his counselor to see his discovery at the jail, his attorney had picked

it up. He did not know the discovery had been there until after his attorney

had retrieved it, so he never reviewed it on his own. He said that he would

not have been permitted to see the photos that were kept on CD. Harrison

testified that trial counsel reviewed the DNA report with him on one occasion.


                                      -9-
J-S03045-22


He did not have any in-depth conversations with trial counsel regarding the

facts or legal issues in the case. He testified that he sent trial counsel a letter

requesting an appeal within 30 days of entering his plea.

      On cross-examination, he said he did not have a copy of this letter or

any of the other letters he had sent trial counsel, but he did send some letters

to the Clerk of Courts to be included in his file. He said that in all of their

meetings, trial counsel merely urged him to plead guilty. He admitted he had

discussed mental health with trial counsel and said at that time he told counsel

about the victim’s alleged mental health problems.

      After receiving argument, the PCRA court made findings of fact on the

record.   It found trial counsel to be entirely credible.      It concluded that

Harrison was not credible in light of his statements during his guilty plea

colloquy and did not believe the testimony that trial counsel told him to plead

guilty and continue the investigation on appeal.         It did not believe that

Harrison’s mental health diagnoses interfered with his capacity to plead guilty.

It credited trial counsel’s testimony that he had spoken with prior counsel

about the investigator, and further concluded that Harrison had not proven

that any additional investigation would have changed the outcome of the case.

Accordingly, it denied the petition. Harrison timely appealed and he and the

trial court have complied with Pa. R.A.P. 1925.




                                      - 10 -
J-S03045-22


                                               II.

       On appeal, Harrison argues that trial counsel was ineffective in

preparing his defense and failing to properly investigate the facts of the case.7

He argues that his guilty plea was induced by trial counsel’s ineffective

representation and as a result was unknowing and involuntarily entered.

       “[T]o   succeed     on    an   ineffectiveness   claim,   a   petitioner   must

demonstrate: that the underlying claim is of arguable merit; counsel had no

reasonable basis for the act or omission in question; and he suffered prejudice

as a result[.]”    Commonwealth v. Laird, 119 A.3d 972, 978 (Pa. 2015)

(citations omitted). In this context, prejudice requires proof of a reasonable

possibility that but for counsel’s ineffectiveness, the outcome of the

proceedings would have been different. Id.

       “[F]ailure to prove any of these prongs is sufficient to warrant dismissal

of the claim without discussion of the other two.”               Commonwealth v.

Robinson, 877 A.2d 433, 439 (Pa. 2005) (citation omitted). Counsel cannot

be ineffective for failing to pursue a meritless claim.          Commonwealth v.



____________________________________________


7 “The standard of review of an order dismissing a PCRA petition is whether
that determination is supported by the evidence of record and is free of legal
error.” Commonwealth v. Weimer, 167 A.3d 78, 81 (Pa. Super. 2017).
“The PCRA court’s findings will not be disturbed unless there is no support for
the findings in the certified record.” Id. (citation omitted). “The PCRA court’s
credibility determinations, when supported by the record, are binding on this
Court; however, we apply a de novo standard of review to the PCRA court’s
legal conclusions.” Commonwealth v. Roney, 79 A.3d 595, 603 (Pa. 2013).


                                          - 11 -
J-S03045-22


Tarver, 420 A.2d 438, 438 (Pa. 1980). Finally, we presume that counsel has

rendered effective assistance. See Commonwealth v. Treiber, 121 A.3d

435, 445 (Pa. 2015).

                                        A.

      First, Harrison argues that trial counsel did not investigate the facts of

his case, provide him with discovery, discuss any trial strategy or defenses,

or consider his mental health diagnoses as exculpatory or mitigating evidence.

He contends that trial counsel was focused on convincing him to plead guilty

and did not attempt to locate additional witnesses, seek additional testing of

the DNA evidence or investigate the mental health and credibility of the victim.

      The PCRA court concluded, and the Commonwealth agrees, that

Harrison waived his failure to investigate and mental health claims because

he did not raise them in his initial or amended PCRA petition. Harrison’s initial

petition alleged that trial counsel and the prosecutor engaged in a financial

transaction before his guilty plea, that trial counsel had falsely advised him

that he would receive a life sentence if he proceeded to trial, and that counsel

promised to file an appeal to “re-open” the case. Post-Conviction Relief Act

Petition, 9/11/20, at 5. He also claimed more generally that he was entitled

to relief based on “the wait [sic] of the evidence and ineffective assistance of

counsel to provide a full and sincere effort in my defense.”           Id. at 7

(unnecessary capitalization omitted).




                                     - 12 -
J-S03045-22


      Assuming this general allegation was sufficient to preserve Harrison’s

claims related to failure to investigate and mental health, we conclude that he

is not entitled to relief. We agree with the PCRA court that Harrison has not

established or even argued that he was prejudiced by a lack of investigation

or failure to pursue his mental health diagnoses as exculpatory or mitigating

evidence. See Laird, supra. Harrison repeatedly asserted at the hearing

that trial counsel failed to investigate the case, but he presented no evidence

that counsel should have uncovered that would have changed the outcome.

He did not identify any witnesses who would contradict the victim’s version of

events or support his own. While he complains that trial counsel did not speak

to the appointed investigator, he did not call the investigator as a witness or

offer any other evidence to suggest he had uncovered relevant information or

would have done so with further direction from trial counsel. His claims that

further investigation into the victim’s background or additional DNA testing

would have yielded favorable evidence are wholly speculative.

      Similarly, Harrison identified his mental health diagnoses at the hearing

but did not explain how those diagnoses could have successfully been used as

exculpatory or mitigating evidence.    He agreed that he had spoken about

mental health with trial counsel during one of their meetings at the jail, and

he did not contradict counsel’s testimony that he was always lucid, transparent

and forthright. He did not offer any documentary evidence of his past mental

health treatment or any testimony from past healthcare providers. Because


                                    - 13 -
J-S03045-22


he has not established that prejudice resulted from trial counsel’s failure to

pursue these avenues of defense, he is not entitled to relief.

       In rejecting Harrison’s claim that trial counsel never provided him with

discovery, the PCRA court credited trial counsel’s testimony regarding his

conversations with Harrison. Trial counsel testified that it is not his practice

to provide clients with their own copy of discovery materials, but that he

brought the discovery with him to each meeting and thoroughly reviewed it

with Harrison before he entered his plea.           While Harrison disputes trial

counsel’s version of events, we are bound by the PCRA court’s credibility

determinations. Roney, supra. Accordingly, this claim is meritless.

                                               B.

       Next, we consider whether trial counsel’s ineffectiveness caused

Harrison to enter an unknowing and involuntary plea. Harrison contends that

he only entered his plea because trial counsel assured him that he would

continue the investigation through a direct appeal.            He reiterates his

arguments that trial counsel failed to investigate the case and prepare for trial

and argues that this deficient performance compelled him to enter an

unknowing and involuntary plea.8

       “Under the PCRA, allegations of ineffectiveness in connection with the

entry of a guilty plea will serve as a basis for relief only if the ineffectiveness


____________________________________________


8As we have already rejected these claims of trial counsel’s ineffectiveness,
we do not address them further here.

                                          - 14 -
J-S03045-22


caused   the   petitioner   to   enter    an   involuntary   or   unknowing   plea.”

Commonwealth v. Brown, 235 A.3d 387, 391 (Pa. Super. 2020) (cleaned

up; citation omitted). “Where the defendant enters his plea on the advice of

counsel, the voluntariness of the plea depends on whether counsel’s advice

was within the range of competence demanded of attorneys in criminal cases.”

Commonwealth v. Moser, 921 A.2d 526, 531 (Pa. Super. 2007) (internal

quotations and citation omitted).

      Once a defendant has entered a plea of guilty, it is presumed that
      he was aware of what he was doing, and the burden of proving
      involuntariness is upon him. Therefore, where the record clearly
      demonstrates that a guilty plea colloquy was conducted, during
      which it became evident that the defendant understood the nature
      of the charges against him, the voluntariness of the plea is
      established. A defendant is bound by the statements he makes
      during his plea colloquy, and may not assert grounds for
      withdrawing the plea that contradict statements made when he
      pled.

Commonwealth v. McCauley, 797 A.2d 920, 922 (Pa. Super. 2001)

(citations omitted). To determine whether a plea was knowingly, voluntarily

and intelligently entered, the court must inquire into six areas.              See

Pa.R.Crim.P. 590, cmt (plea court must question the defendant regarding

whether he understands the nature of the charges, the factual basis for the

plea, his right to a jury trial, the presumption of innocence, the permissible

sentencing ranges, and that the court has the right to reject the agreement).

      As noted supra, the PCRA court regarded Harrison’s testimony that trial

counsel promised to continue the investigation on appeal as “completely

incredible.” Notes of Testimony, 6/4/21, at 73. It also reviewed the guilty

                                         - 15 -
J-S03045-22


plea colloquy, including the post-sentence and appellate rights explained to

Harrison in the video, and concluded that he had been fully informed of the

effect and consequences of his plea. Id. at 72-74. It noted that Harrison had

not mentioned an appeal or further investigation during the colloquy when he

was asked if any additional promises induced his plea. He testified that he

was satisfied with trial counsel’s performance and that his mental illnesses

and medications did not impair his ability to understand the proceedings.

Harrison is bound by these statements he made under oath during his

colloquy.   McCauley, supra.      Accordingly, the record belies Harrison’s

assertion that he entered his plea based on trial counsel’s promise to continue

investigating the case through direct appeal and the PCRA court did not err in

denying relief on this claim.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/2022




                                    - 16 -